UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIJAH PAYAN,

                          Plaintiff,
                                                                ORDER
            - against -
                                                           19 Civ. 8020 (PGG)
ENTERTAINMENT ONE U.S. LP,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference previously scheduled for December 5,

2019 at 10: 15 a.m. will now take place on December 12, 2019 at 11 :00 a.m. in Courtroom 705

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 2, 2019

                                                  SO ORDERED.




                                                  ..et»+
                                                  United States District Judge
